Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142519(79)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 142519
                                                                    COA: 283056
                                                                    Wayne CC: 07-013349-FC
  NATHAN EMMANUEL JACOBS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 22, 2011
  order is considered, and it is GRANTED. We VACATE our order dated June 22, 2011.
  On reconsideration, the application for leave to appeal the December 7, 2010 judgment of
  the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in light of the
  parties’ stipulation that the defendant is entitled to a new trial, we VACATE the
  judgment of the Court of Appeals and REMAND this case to the Wayne Circuit Court for
  a new trial.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2011                    _________________________________________
         d1012                                                                 Clerk